Tmm             AITORNEY                       GENERAL
                                     OF TEXAS
                                 Aun’rmr.            Tnsx~s     78711




                                                March    19, 1974


The Honorable George                 E.       McCrea                    Opinion No.       H-   264
County Attorney
Tom Green County                                                        Re:   Whether Department
San Angelo,  Texas                                                            of Defense security
                                                                              investigative  service
                                                                              is entitled to review
                                                                              Juvenile Court records
                                                                              under Article 51.14(a) (4)
Dear Mr.    McCrea:                                                           of the Family Code

       You have requested                     this office’s   opinion   on the following       problem:

                         “In regards to the new Family Code, Title 3,
                 Article   51. 14(a)(4), Files and Records,    e . . would
                 the Defense Investigative      Service,  which conducts
                 background investigations       for the Department    of
                 Defense security clearance,        be an agency having a
                 legitimate    interest?    This agency’s  investigations
                 are in the interest of national security. ”

       Article     51.14(a) of the Family Code concerns                       all files    and records
of a juvenile     court and provides as follows:

                        “(a) All files and records of a juvenilecourt,    a
                 clerk of court, or a prosecuting   attorney relating to
                 a child who is a party to a proceeding    under this title
                 are open to inspection only by:

                        II
                             .   .   .    .




                                  “(4) with leave of juvenile court, any
                       other person,      agency, or institution having a
                       legitimate    interest in the proceeding   or in the
                       work of the court, ” (emphasis added)
The Honorable    George   E.   McCrea,     page 2       (H-264)




       We have found no cases construing the specific language “person,
agency,   or institution having a legitimate   interest in the proceeding,  ”
but it is obviously very broad and depending on the facts,      could reason-
ably include the Defense Investigative    Service,   which as you point out,
is an “agency” and does have an interest in national security.

       We believe that the juvenile court would have authority to allow
the Defense Investigative    Service access    to its files and records if it
were satisfied   by facts shown that the agency had ‘b legitimate interest
in the proceedings    or in the work of the court. ” Such a determination
rests with the sound discretion     of the juvenile court.

                               SUMMARY

                    If satisfied by facts shown that a federal agency
             has a legitimate     interest in the proceedings or in the
             work of the Court, the Juvenile Court, in the exercise
             of sound discretion,      would have authority under Article
             51. 14(a) (4) of the Family Code to allow the agency access
             to its files and records.

                                         Yours   very   truly,




                                         JOHN L. HILL
                                         Attorney General         of Texas




Opinion   Committee




                                     po 1236